IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42623

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 602
                                                )
       Plaintiff-Respondent,                    )   Filed: August 27, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
EUGENE EDWARD BRADLEY,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of three years, for domestic battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Eugene Edward Bradley pled guilty to domestic battery.           I.C. §§ 18-903 and 18-
918(2)(a). The district court sentenced Bradley to a unified term of seven years, with a minimum
period of confinement of three years. However, the district court retained jurisdiction, sent
Bradley to participate in the retained jurisdiction program, and thereafter placed him on
probation. Bradley appeals, asserting that the underlying sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bradley’s judgment of conviction and sentence are affirmed.




                                                   2